Exhibit 10.1
 
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
 
Written Agreement by and between
 
SONOMA VALLEY BANCORP
Sonoma, California
 
and
FEDERAL RESERVE BANK OF
SAN FRANCISCO
San Francisco, California
Docket No. 10-173 -WA/RB-HC



WHEREAS, Sonoma Valley Bancorp, Sonoma, California (“Sonoma”), a registered bank
holding company, owns and controls Sonoma
Valley Bank, Sonoma, California (the “Bank”), a state-chartered nonmember bank;
 
WHEREAS, it is the common goal of Sonoma and the Federal Reserve Bank of San
Francisco (the “Reserve Bank”) to maintain the
financial soundness of Sonoma so that Sonoma may serve as a source of strength
to the Bank;
 
WHEREAS, Sonoma and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and
 
WHEREAS, on August 4, 2010, the board of directors of Sonoma, at a duly
constituted meeting, adopted a resolution authorizing
 and directing Robert Nicholas to enter into this Agreement on behalf of Sonoma,
and consenting to compliance with each and
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
                every provision of this Agreement by Sonoma and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit
                Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).
 
NOW, THEREFORE, Sonoma and the Reserve Bank agree as follows:
 
                Source of Strength
 
1.     The board of directors of Sonoma shall take appropriate steps to fully
utilize Sonoma’s financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors of the Federal Reserve System
(the “Board of Governors”) (12 C.F.R. § 225.4(a)), to serve as a
source of strength to the Bank, including, but not limited to, taking steps to
ensure that the Bank complies with the Consent Order entered into with
the Federal Deposit Insurance Corporation (the “FDIC”) and the California
Department of Financial Institutions (the “CDFI”) on May 18, 2010 and any
other supervisory action taken by the Bank’s federal or state regulator.
 
                Dividends
 
2. (a)     Sonoma shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
               Supervision and Regulation of the Board of Governors.
 
     (b)    Sonoma shall not directly or indirectly take dividends or any other
form of payment representing a reduction in capital from the Bank without the
               prior written approval of the Reserve Bank.
 
     (c)    All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date. All
requests
              shall contain, at a minimum, current and projected information on
Sonoma’s capital, earnings, and cash flow; the

 
 

--------------------------------------------------------------------------------

 
 
             Bank’s capital, asset quality, earnings, and allowance for loan and
lease losses; and identification of the sources of funds for the proposed
payment. For requests
             to declare or pay dividends, Sonoma must also demonstrate that the
requested declaration or payment of dividends is consistent with the B oard of
Governors’
             Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory
             Service, 4-877 at page 4-323).
 
              Debt and Stock Redemption
 
              3. (a)       Sonoma and any nonbank subsidiary shall not, directly
or indirectly, incur, increase, or guarantee any debt without the prior written
approval of the
               Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms
               of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
 
   (b)       Sonoma shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.
 
              Cash Flow Projections
 
              4.     Within 60 days of this Agreement, Sonoma shall submit to
the Reserve Bank a written statement of its planned sources and uses of cash for
debt
              service, operating expenses, and other purposes (“Cash Flow
Projection”) for the remainder of 2010. Sonoma shall submit to the Reserve Bank
a
              Cash Flow Projection for each calendar year subsequent to 2010 at
least one month prior to the beginning of that calendar year.
 
              Affiliate Transactions
 
              5. (a)        Sonoma shall take all necessary action to ensure
that the Bank complies with sections 23A and 23B of the Federal Reserve Act (12
U .S.C. §§ 371 c
               and 371 c-1) and


 
 

--------------------------------------------------------------------------------

 

 
              Regulation W of the Board of Governors (12 C.F.R. Part 223) in all
transactions between the Bank and Sonoma.
 
                     (b)     Sonoma shall not cause the Bank to violate any
provision of sections 23A and 23B of the Federal Reserve Act or Regulation W
                               of the Board of Governors.
 
              Compliance with Laws and Regulations
 
              6. (a)     In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
              that the officer would assume a different senior executive officer
position, Sonoma shall comply with the notice provisions
              of section 32 of the FDI Act (12 U.S.C. § 1831i) and Subpart H of
Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et seq.).
 
    (b)     Sonoma shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FD I Act (12 U .S.C. § 1828(k))
              and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).
 
              Progress Reports
 
              7. Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank
              written progress reports detailing the form and manner of all
actions taken to secure compliance with the provisions of this Agreement and the
results
             thereof, and a parent company only balance sheet, income statement,
and, as applicable, report of changes in stockholders’ equity.

 
 

--------------------------------------------------------------------------------

 
 
               Communications
 
                8.     All communications regarding this Agreement shall be sent
to:
 
                           

 (a)  
Mr. Kevin E. Zerbe
 
Vice President
Banking Supervision and Regulation
Federal Reserve Bank of San Francisco
101 Market Street, Mail Stop 920
San Francisco, California 94105

               
    
   (b)  
M r. Robert Nicholas
Chairman of the Board
Sonoma Valley Bancorp
202 West Napa Street
Sonoma, California 95476

 
               Miscellaneous
 
                9.      Notwithstanding any provision of this Agreement, the
Reserve Bank may, in its sole discretion, grant written extensions of time to
Sonoma to comply with
         any provision of this  Agreement.
 
10.    The provisions of this Agreement shall be binding upon Sonoma and its
institution-affiliated parties, in their capacities as such, and their
successors and
          assigns.
 
11.     Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.
 
12.     The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency
          from taking any other action affecting Sonoma, the Bank, any nonbank
subsidiary of Sonoma, or any of their current or former institution-affiliated
parties
          and their successors and assigns.

 
 

--------------------------------------------------------------------------------

 


                  13.     Pursuant to section 50 of the FDI Act (12 U.S.C. §
1831aa), this Agreement is enforceable by the Board of Governors under section
                            8 of the FDI Act (12 U.S.C. § 1818).
 
  IN W ITN ESS WHEREOF, the parties have caused this Agreement to be executed as
of the 4th day of August, 2010.
 
 


    SONOMA BANCORP
FEDERAL RESERVE BANK
OF SAN FRANCISCO
    By:       /s/  Robert Nicholas
By:    /s/ Kenneth R. Binning
    Robert Nicholas
Kenneth R. Binning
    Chairman of the Board
Vice President



